DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “catheter hub includes at least one slot extending therethrough, the at least one slot providing access to the patient’s skin” of claim 11 must be shown or the feature(s) canceled from the claim(s).  Currently, it is unclear to the Examiner what the slot. The drawings do not show the slot unless the slot is the same as the linear flow path as recited within claim 1. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The disclosure is objected to because of the following informalities:
[0009] recites “The third film later”. The Examiner believes this is a typographical error with regards to the word “later”. The Examiner suggests amending this passage to “The third film [later] layer”.
[0040] recites “the sealing member 580 seals against the flanged portion 212 of the catheter 210”. The Examiner believes that this passage should be amended to recite “the sealing element 550 [member 580] seals against the flanged portion 212 of the catheter 210” based on the previous sentence’s disclosure within [0040].
[0041] recites “the system 100 may include a valve mechanism 580” and “a two way pressure activated valve 580”. The Examiner suggests amending the first passage to recite “the system 100 may include a valve mechanism [580]” to remove any confusion about the reference numeral 580 referring to both a “valve mechanism” and “a two way pressure activated valve 580”.
[0041] recites “the sealing member 550”. The Examiner believes this should be amended to recite “the sealing element [member] 550” as previous recitations of 550 have referred to that reference numeral as “sealing element” see [0033-0034].
[0041] recites “a separate sealing member 550”. The Examiner believes this should be amended to recite “a separate sealing element [member] 550” as previous recitations of 550 have referred to that reference numeral as “sealing element” see [0033-0034].
 [0041] recites “the valve 580 may act as the sealing member”. The Examiner suggests amending the language to recite “the valve 580 may act as the sealing element [member].
[0045] recites “the securement portion 573”. The Examiner believes this is the incorrect reference numeral for the securement portion. The Examiner suggests amending the passage to recite “the securement portion 571 [573]”.
Appropriate correction is required.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1, line 7 recites “the inlet located between the proximal end”. The Examiner suggests amending this passage to recite “the inlet of the flow path located between the proximal end”. This amendment would improve the claim language consistency throughout the claim as seen in claim 1, lines 11-12.
Claim 1, lines 14-15 recites “the inlet when the base connector”. The Examiner suggests amending this passage to recite “the inlet of the flow path when the base connector”.  This amendment would improve the claim language consistency throughout the claim as seen in claim 1, lines 11-12.
Claim 6, line 2 recites “at the first opening”. The Examiner suggests amending this passage to recite “at the first opening of the fluid path”. This amendment would improve the claim language consistency throughout the claims as seen in Claim 1, line 14.
Appropriate correction is required.
Claim Interpretation
   The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

   The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
   This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a biasing member configured to bias the first opening of the first fluid path toward the inlet” claim 1, line 14-15.
“the biasing member configured to axially bias the first opening of the fluid path toward the fluid seal interface” in claim 5, lines 2-3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim recites “the catheter hub includes at least one slot extending therethrough, the at least one slot providing access to the patient’s skin”. However, nowhere within the instant specification does the Applicant disclose where the slot extends through the catheter hub. Therefore, one of ordinary skill in the art would not be able to determine how to make the catheter hub as one of ordinary skill would be unable to determine where the slot is formed within the catheter as the slot has only been mentioned once within the instant specification (See [0007]) and it does not have a reference numeral found within the drawings. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations of “a biasing member configured to bias the first opening of the first fluid path toward the inlet” (Claim 1, lines 14-15) and “the biasing member configured to axially bias the first opening of the fluid path toward the fluid seal interface” (Claim 5, lines 2-3) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim 11 is unclear because it recites “wherein the catheter hub includes at least one slot extending therethrough”. The current specification only recites the term “slot” one time in [0007]. It is unclear what the slot is. For the purpose of examination “slot” will be interpreted as the flow path.
Claims 2-4, 6-10, and 12-20 are rejected under 35 U.S.C. 112B as being dependent upon a rejected claim under 35 U.S.C. 112B.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-11, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harding et al. (US 2018/0289920; hereinafter Harding).
With regards to claim 1, Harding discloses (Figs. 1-8) a low profile catheter system (10) comprising: 
a catheter hub (12) having a proximal end (See Examiner annotated Fig. 3A below, hereinafter referred to as Fig. A), a distal end (See Fig. A below) and a stabilization surface (48) located on an underside of the catheter hub (See [0034] “a bottom surface of the stabilization platform 48 or a surface of the stabilization platform 48 closest to skin of the patient”), the stabilization surface configured to stabilize the catheter hub on a patient (See [0032] “a 

    PNG
    media_image1.png
    409
    749
    media_image1.png
    Greyscale

a base connector (20) having a fluid path (54) extending through at least a portion of the base connector (See Fig. 3A, which shows that the fluid path/lumen 54 extends through at least a portion of the base connector), the intermediate portion of the catheter hub configured to receive the base connector (See Fig. 3B, which shows the intermediate portion of the catheter hub/catheter adapter 12 receives the base connector/extension 20), the fluid path having a first opening (See Fig. A above) and being fluidly connected to the inlet of the flow path in the 
a biasing member (42) configured to bias the first opening of the fluid path toward the inlet when the base connector is received by the intermediate portion of the catheter hub (See [0030] “the cantilever arms 26 engage in the snap-fit with the catheter adapter 12”, [0031] “a connection between the extension 20 and the catheter adapter 12 may be permanent”, and see Fig. 3B, which show the grooves biasing the first opening of the fluid path toward the inlet when the base connector is received by the intermediate portion of the catheter hub).
With regards to claim 2, Harding discloses the claimed invention of claim 1, and Harding further discloses (Figs. 1-8) that the low profile catheter system (10) further comprising:
a catheter (16) at least partially secured within and extending into the flow path (44) (See [0023] “a proximal end of the catheter 16 may be secured within the catheter adapter 12”).
With regards to claim 3, Harding discloses the claimed invention of claim 2, and Harding further discloses (Figs. 1-8) that at least a portion of the underside (48) includes a flat surface (See [0034] “the stabilization platform 48 may be generally planar or flat), the catheter (16) having a longitudinal axis (See Examiner annotated Fig. 5B below, hereinafter referred to as Fig. B) oriented at an angle with respect to the flat surface (See Fig. B below).

    PNG
    media_image2.png
    562
    837
    media_image2.png
    Greyscale

With regards to claim 5, Harding discloses the claimed invention of claim 1, and Harding further discloses (Figs. 1-8) that the catheter hub (12) has a fluid seal interface (See Examiner annotated Fig. 3A below, hereinafter referred to as Fig. C) around the inlet (See Fig. C below) of the flow path (44), the biasing member (42) configured to axially bias the first opening (See Fig. A above) of the fluid path (54) toward the fluid seal interface (See [0030] “into the lumen 44 of the catheter adapter 12 and open the blood control septum 46 when the cantilever arms 26 engage in the snap-fit with the catheter adapter 12”, [0031] “a connection between the extension 20 and the catheter adapter 12 may be permanent”, and see Fig. 3B).

    PNG
    media_image3.png
    754
    663
    media_image3.png
    Greyscale

With regards to claim 7, Harding discloses the claimed invention of claim 1, and Harding further discloses (Figs. 1-8) that the biasing member (42) is located on the catheter hub (12) (See Fig. 3A).
With regards to claim 8, Harding discloses the claimed invention of claim 1, and Harding further discloses (Figs. 1-8) that the low profile catheter system (10) further comprising: 
a first retention feature (40) located on the catheter hub (12); and 
a second retention feature (26) located on the base connector (20), the first and second retention features configured to interact with one another to secure the base connector to the catheter hub when the base connector is received by the intermediate portion (See Fig. A above) of the catheter hub (See Fig. 3B and [0030-0031]).
With regards to claim 9, Harding discloses the claimed invention of claim 1, and Harding further discloses (Figs. 1-8) the catheter hub (12) has a recess (40) located within a top 

    PNG
    media_image4.png
    722
    691
    media_image4.png
    Greyscale

With regards to claim 10, Harding discloses the claimed invention of claim 1, and Harding further discloses (Figs. 1-8) that the catheter hub (12) has at least one indent (See Examiner annotated Fig. 3B below, hereinafter referred to as Fig. E) and the base connector (20) includes at least one projection (38) extending from it (See Fig. 3B), the at least one projection configured to enter the at least one indent in the catheter hub upon receiving the base connector to align the base connector within the catheter hub (See Fig. 3B).

    PNG
    media_image5.png
    710
    624
    media_image5.png
    Greyscale

With regards to claim 11, Harding discloses the claimed invention of claim 1, and Harding further discloses (Figs. 1-8) that the catheter hub (12) includes at least one slot (44) extending therethrough, the at least one slot providing access to the patient's skin (61) (See Fig. 5B).
With regards to claim 16, Harding discloses the claimed invention of claim 1, and Harding further discloses that the low profile catheter system (10) further comprising a tube (56) connected to a second opening (See Examiner annotated Fig. 3B below, hereinafter referred to as Fig. F) of the fluid path (54).

    PNG
    media_image6.png
    499
    633
    media_image6.png
    Greyscale

With regards to claim 20, Harding discloses the claimed invention of claim 1, and Harding further discloses (Figs. 1-8) that the catheter hub (12) includes at least one projection (See Examiner annotated Fig. 3B below, hereinafter referred to as Fig. G) extending from a surface of the catheter hub and the base connector (20) includes at least one recess (See Examiner annotated Fig. 3A below, hereinafter referred to as Fig. H), the at least one projection entering the at least one recess when the base connector is received by the catheter hub, thereby securing the base connector to the catheter hub (See Fig. 3B).

    PNG
    media_image7.png
    629
    823
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    449
    401
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Korkuch et al. (US 2015/0051584; hereinafter Korkuch).
With regards to claim 4, Harding discloses the claimed invention of claim 2, however Harding is silent with regards to the low profile catheter system further comprising: 
an introducer configured to removably connect with the catheter hub when the base connector is not connected, the introducer having a handle and a needle configured to extend through the flow path and catheter when the introducer is connected.
Nonetheless, Korkuch teaches (Figs. 1-10C) an introducer (104) configured to removably connect (See [0040] and Claim 7 “a catheter assembly removably connected to the handle”) with the catheter hub (118) when the base connector is not connected, the introducer having a handle (110) and a needle (130) configured to extend through the flow path (the lumen of catheter hub 118 shown in Fig. 8A) and catheter (106) when the introducer is connected (See Fig. 10a-10c and [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the low profile catheter system of Harding with a teaching of Korkuch such that the low profile catheter system further comprising: an introducer configured to removably connect with the catheter hub when the base connector is not connected, the introducer having a handle and a needle configured to extend through the flow .
Claim 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Chelak et al. (US 2019/0275312; hereinafter Chelak).
With regards to claim 6, Harding discloses the claimed invention of claim 5, however, Harding is silent with regards to the base connector including a sealing member located at the first opening, the sealing member configured to seal against the fluid seal interface when axially biased toward the fluid seal.
Nonetheless, Chelak teaches (Figs. 1A-3) that the base connector (140) including a sealing member (142) (See [0072] “the flow housing 140 may include a valve mechanism 142”) located at the first opening (See at 142 in Fig. 3), the sealing member configured to seal against the fluid seal interface (See at 214 in Fig. 3) when axially biased toward the fluid seal (See [0072] “The valve mechanism 142 prevents fluid flow through the flow housing”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the base connector of Harding with a teaching of Chelak such that the base connector includes a sealing member located at the first opening, the sealing member configured to seal against the fluid seal interface when axially biased toward the fluid seal. One of ordinary skill in the art would have been motivated to make this modification, because including a sealing member/valve mechanism allows for selectively preventing and allowing fluid flow through the internal fluid path (See [0010] and [0072] of Chelak).
With regards to claim 12, Harding discloses the claimed invention of claim 1, however, Harding is silent with regards to the base connector further includes a valve mechanism configured to control fluid flow through the fluid path.
Nonetheless, Chelak teaches (Figs. 1A-3) the base connector (140) further includes a valve mechanism (142) configured to control fluid flow through the fluid path (See [0072] “a two-way pressure activated valve 142”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the base connector of Harding with a teaching of Chelak such that the base connector further includes a valve mechanism configured to control fluid flow through the fluid path. One of ordinary skill in the art would have been motivated to make this modification, as the valve mechanism selectively prevents and allows fluid flow through the internal fluid path (See [0010] and [0072] of Chelak).
The low profile catheter system of Harding modified in view of Chelak will hereinafter be referred to as the low profile catheter system of Harding and Chelak.
With regards to claim 13, the low profile catheter system of Harding and Chelak teaches the claimed invention of claim 12, however Harding is silent with regards to the valve mechanism includes a two-way pressure activated valve.
Nonetheless, Chelak further teaches (Figs. 1A-3) that the valve mechanism (142) is a two-way pressure activated valve (See [0072] “a two-way pressure activated valve 142”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the valve mechanism of the low profile catheter system of Harding and Chelak with a further teaching of Chelak such that the valve mechanism includes a two-way pressure activated valve. One of ordinary skill in the art would have been motivated to .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Tsai et al. (US 2010/0234820; hereinafter referred to as Tsai).
With regards to claim 14, Harding discloses the claimed invention of claim 1, however, Harding is silent with regards to a bottom surface of the base connector includes at least one recess, the at least one recess configured to house at least one sensor.
Nonetheless, Tsai teaches (Figs. 1-6) a bottom surface (See at 32a in Fig. 3) of the base connector (24) includes at least one recess (36), the at least one recess configured to house at least one sensor (18) (See [0034] “the sensor recess 36 accommodates, at least partly, a non-contact liquid sensor 18”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the low profile catheter system of Harding with a teaching of Tsai such that a bottom surface of the base connector includes at least one recess, the at least one recess configured to house at least one sensor. One of ordinary skill in the art would have been motivated to make this modification, as Tsai teaches this sensor recess as a means for accommodating or housing a liquid sensor (See [0034] of Tsai).
Claim 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Bierman (US 6,224,571).
With regards to claim 15, Harding discloses the claimed invention of claim 1, however Harding is silent with regards to the low profile catheter system further comprising an adhesive layer located on the stabilization surface and configured to secure the catheter hub to the patient.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the low profile catheter system of Harding in view of a teaching of Bierman such that the low profile catheter system further comprising an adhesive layer located on the stabilization surface and configured to secure the catheter hub to the patient. One of ordinary skill in the art would have been motivated to make this modification, as Bierman teaches that the adhesive layer inhibits the relative movement between the securement device and the catheter hub/fitting (See Col. 5, lines 31-54 of Bierman).
With regards to claim 17, Harding discloses the claimed invention of claim 1, however, Harding is silent with regards to the low profile catheter system further comprising a dressing secured to the base connector, the dressing configured to secure the catheter system to the patient.
Nonetheless, Bierman discloses (Figs. 1-12) a dressing (8) secured to the base connector (30), the dressing configured to secure the catheter system (10, 12, 30) to the patient (See Col. 5, lines 31-33 “The securement device 8 receives and directly anchors the catheter fitting 12 to the patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the low profile catheter system of Harding with a teaching of Bierman such that the low profile catheter system further comprising a dressing secured to the base connector, the dressing configured to secure the catheter system to the patient. One of ordinary skill in the art would have been motivated to make this modification, in 
The low profile catheter system of Harding modified in view of Bierman will hereinafter be referred to as the low profile catheter system of Harding and Bierman.
With regards to claim 18, the low profile catheter system of Harding and Bierman teaches the claimed invention of claim 17, however, Harding fails to teach that the dressing includes: 
a patch layer secured to a top surface of the base connector, the patch layer having a securement portion extending beyond the top surface of the base connector and configured to adhere to the patient.
Nonetheless, Bierman further teaches (Figs. 1-12) that the dressing (8) includes: 
a patch layer (32) secured to a top surface (See Examiner annotated Fig. 1 below, hereinafter referred to as Fig. I) of the base connector (30), the patch layer having a securement portion extending beyond the top surface of the base connector and configured to adhere to the patient (See the portion of 32 that extends beyond the top surface of the base connector/retainer 30) (See Col. 8, lines 28-41 “placing the anchor pad 32 on the patient…The securement device 8 is in this position securely anchors the catheter fitting 12 to the patient”).

    PNG
    media_image9.png
    725
    833
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the low profile catheter system of Harding and Bierman with a further teaching of Bierman such that the dressing includes: a patch layer secured to a top surface of the base connector, the patch layer having a securement portion extending beyond the top surface of the base connector and configured to adhere to the patient. One of ordinary skill in the art would have been motivated to make this modification, as Bierman teaches that this dressing/securement device securely anchors the catheter hub/fitting to the patient (See Col. 8, lines 28-41 of Bierman).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harding and Bierman in view of Maseda et al. (US 2015/0320976; hereinafter Maseda).
With regards to claim 19, the low profile catheter system of Harding and Bierman teaches the claimed invention of claim 18, however, Harding is silent with regards to the dressing further includes: 
a first film layer located at least partially on the patch layer and having an opening nearer a first end of the first film layer, 
a second film layer located on the first film layer and having a channel extending along at least a portion of a length of the second film layer, and 
a third film layer located on the second film layer, the first, second and third film layers, the opening in the first film layer, and the channel forming a fluid pathway, the fluid pathway in fluid communication with the fluid path within the base connector.
Nonetheless, Maseda further teaches (Figs. 1-8c) that the dressing (110) further includes: 
a first film layer (114) located at least partially on the patch layer (See [0051] “adhesive layer on its underside to secure the stabilization device 100 to the patient”) and having an opening (120) nearer a first end (see first end near 120 in Fig. 6C) of the first film layer, 
a second film layer (116) located on the first film layer and having a channel (125) (See [0071] “the additional fluid pathway 125 may extend through the same two layers of film as the first fluid pathway 120 (e.g. layers 114 and 116)”) extending along at least a portion of a length of the second film layer (See Fig. 6C), and 
a third film layer (119) located on the second film layer, the first, second and third film layers (See Fig. 6C), the opening in the first film layer, and the channel forming a fluid pathway 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the low profile catheter system of Harding and Bierman in view of Maseda such that dressing further includes: a first film layer located at least partially on the patch layer and having an opening nearer a first end of the first film layer, a second film layer located on the first film layer and having a channel extending along at least a portion of a length of the second film layer, and a third film layer located on the second film layer, the first, second and third film layers, the opening in the first film layer, and the channel forming a fluid pathway, the fluid pathway in fluid communication with the fluid path within the base connector. One of ordinary skill in the art would have been motivated to make this modification, as Maseda teaches that this dressing configuration of multiple layers creates a fluid pathway that is resistant to kinking (See [0053] of Maseda).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Funderburk et al. (US 6,056,718) see Figs. 7-10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783